The majority opinion on appellant's motion for rehearing which has been refused by a unanimous court, except as to the question of the fitness of appellees Hamilton for the custody of the minor children, hardly requires an answer by the writer.
The writer has never held that when the court below dismissed the writ of habeas corpus appellant might not by proper pleading and proof attack the holding of the trial court on the issue of the fitness of appellees Hamilton for the custody of their minor grandchildren, but no such pleading or evidence was then presented to the court.
The pleadings are not in conflict on the issue of the lawful custody of the children at the time they were brought by their mother to the home of their grandparents in De Witt county, Tex. Appellant's petition for writ of habeas corpus expressly admits that the lawful custody of the children was then in Mrs. Cusack.
As the writer has stated in his first dissenting opinion, it seems clear to him *Page 1028 
that the record fails to show any error in the judgment of the trial court that requires or authorizes a reversal of the judgment. This does not mean that appellant may not upon proper pleading and evidence in the court below have the issue as to the custody of these children again heard and determined, but such hearing can only be had in the Texas court.